 In the Matter of BENDIx RADIO DIVISION OF BENDIX AVIATION CORP.andINTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.In the Matter of BENDIX RADIO DIVISION OF BENDIx AVIATION CORP.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,CIOCases Nos. 5-R-173° and 55-R-1782,respectivelySECOND SUPPLEMENTAL DECISIONANDDIRECTIONMarch 29, 1945On February 21, 1945,the Board issued a Supplemental Decision,Direction,and Certification of Representatives in the above-entitledproceeding,'directing,inter alia,that the Regional Director open andcount certain challenged ballots, and prepare and serve upon theparties a Supplemental Tally of Ballots, including therein the countof said challenged ballots.Accordingly,theRegionalDirectoropened and counted the ballots declared valid by the Board, and fur-nished the parties a Revised Tally of Ballots which shows thefollowing :Approximate number of eligible voters____________________2,860Votes cast for International Association of Machinists,A. F. of L., herein called the IAM -----------------------1,188Votes cast for United Electrical, Radio & Machine Workersof America, CIO, herein called the UE ------------------873Votes cast against participating labor organizations------315Valid votes counted_______________________________________2,376Unopened challenged ballots______________________________6In its Supplemental Decision of February 21, 1945, the Boardfurther provided'that:If after counting the challenged ballots declared valid theresults of the election are not conclusive, we shall then actupon the six unopened challenged ballots.Since the six unopened challenged ballots were sufficient in numberto affect the results of the election, the Regional Director investigated160 N. L. R B. 839.61 N. L. R. B., No. 15.142 BENDIX RADIO DIVISION143the issues raised by the challenges and, on March 6, 1945, prepared andduly served upon the parties a, Supplemental Report on Challenges andReport on Objections in which he recommended,inter alia,that theballots of John Nelson, Donald Smith, George Volz, and Andrew W.Snyder be declared valid and opened, and that the challenges be sus-tained with respect to the ballots of Hazel Basler and Bernice Bass:The UE filed Exceptions to Regional Director's Supplemental Reporton Challenges and Report on Objections in which it excepted to allbut one of the Regional Director's recommendations,. contending thatthe challenges to the ballots of Nelson, Smith, Volz, and Snyder shouldbe sustained, and that the challenge to the ballot of Bass should beoverruled.2The UE agrees that Basler's ballot should be invalidated.No Exceptions were filed by the IAM or the Company.The challengedballots will be considered separately.John Nelson, Clock No. 95008,is classifiedas anaccumulator in De-partment 95, known as the Contract Cancellation Department.He isemployed in the warehouse in the Fort Avenue plant performingduties which are predominantly manual.He receives and preparesmaterial for delivery to the assembly line or for shipment to outsidecontractors, marks, counts, wraps, piles and places material on shelves,loads stock on four- and two-wheel trucks which he pushes to the ele-vator for delivery to the assembly line, keeps stock records, and main-tains a perpetual inventory. It is clear that Nelson's interests andduties are closely allied with those of production employees, althoughthe department in which he is employed is 'a commercial department.Moreover, it appears that his position is comprehended within the jobclassification of "Storeroom and Stockroom Attendants" listed in theschedule of inclusions attached to our original Decision and Directionof Elections herein.3We find that Nelson was eligible to vote andthe challenge to his ballot will be overruled.Donald Smith, Clock No. 95009,is classified as a material mover em-ployed in the same department as Nelson with whom he works. Smithperforms substantially the same duties as Nelson, moving and pilingparts and raw materials.Material movers are specifically listed in theschedule of inclusions attached to our original Decision herein.Weshall overrule the challenge to his ballot. -'In our Supplemental Decision,Direction and Certification of Representatives issuedon February 21, 1945, we indicated that on February 5, 1945,the UE filed Objections tothe election,and that, by letter dated February 9, the UE notified the Regional Directorfor the Fifth Region that it would withdraw its Objections if a run-off election weredirected.The Regional Director,however, investigated the UE's Objections and reportedthereon in his Supplemental Report.While the UE generally excepts to the RegionalDirector's conclusion that the Objections do not raise substantial and material issues,itreiterates-its previous posiiton and requests that the Board withhold ruling upon theObjections pending disposition of the six remaining challenged ballots.Consequently, weshall not pass upon the Objections at this time.3 59 N. L. R. B. 1470. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Volz, Clock No. 81103,is cassified as a stockman "B" in De-partment 81, known as the Finished Stores and Shipment ControlDepartment.His work is closely akin to Nelson's.He receives partsand material which he puts on shelves or in other places, counts, wrapsand delivers material and stock wherever needed in the plant, and keepsa record of stock and material handled by him. Since it appears thathis interests and duties are closely related to those of production work-ers, and inasmuchas hisjob is embraced within the classification of"Storeroom and Stockroom Attendants" listed in the schedule of in-clusions attached to our original Decision herein.Volz, we find, waseligible to vote in the election; accordingly, the challenge to his ballotwill be overruled.Hazel Basler, Clock No. 81101.The UE is in accord with theRegional Director's recommendation to declare her ballot invalid.In view of the fact that Basler was a clerical employee on the date ofthe election, we shall sustain the challenge to her ballot.4Andrew N. Snyder, Clock No. 53010,was promoted on September 18,1944, from transmitter-tester "A" to assistant foreman and was vestedwith supervisory authority.On January 8, 1945, prior to the electionbut subsequent to the eligibility date provided in the Decision andDirection herein,5 he was demoted and returned to the production lineas a transmitter-tester "A" because of a reduction in orders.Havingbeen a supervisor on the eligibility date, it is clear that Snyder wasnot qualified to vote and the challenge to his ballot will be sustained 6Bernice Bass, Clock No. 56005,was formerly employed in theInspection Department at the Charles Street plant.On September22, 1944, she was laid off because of lack of work and was placed uponthe Company's "recall" list.On November 20, she was appointed asan emergency employee to the Department of Public Welfare, Balti-more City, with the approval of the City Service Commission ofBaltimore City.,Representatives of the Department of Public Wel-fare informed the Regional Office that Bass has permanent employ-ment.Thereafter, on December 27, 1944, the Company sent Bass accrecall" letter offering her a position which she declined but requestedto be retained on the "recall" list.We are of the opinion that Bass'employment with the Department of Public Welfare is such as torender her ineligible to participate in the selection of a bargaining4 SeeMatter of Basic Magnesium,incorporated,56 N. L R. B 412,andMatter ofManganese Ore company,54 N. L. R. B. 1192.°The pay-roll period fordeterminingeligibilitywas December31, 1944.°See citationsin footnote 3.7 According to a resolution adopted on April 6, 1944, by the CityService CommissionofBaltimoreCity, "the appointingofficer or officersmay from time to time, with theapproval of the Commission,make emergency appointments to positionsfor which thisCommission has no eligible list ; said emergency appointments to remain in force until thisCommission can furnish an eligible list for such positions in accordancewith the City11Charter andthe rules and regulations of this Commission ; . . . BENDIX RADIO DIVISION145representative for the Company's production and maintenance em-ployees.The challenge to her ballot will be sustained.We shall, therefore, direct that the ballots of Nelson, Smith, andVolz be opened and counted, and we hereby declare the ballots ofBasler, Snyder, and Bass to be invalid.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10 of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDikECpED that, as part of,the investigation to ascertain representa-tives for the purposes of collective bargaining with Bendix AviationCorp., Baltimore, Maryland, the Regional Director for the FifthRegion shall, pursuant to said Rules and Regulations, within ten (10)days from the date of this Direction open, and count the challengedballots of John Nelson, Donald Smith, and George Volz, and shallthereafter prepare and cause to be 'served upon the parties a SecondSupplemental Tally of Ballots embodying therein the count of saidchallenged ballots.